DETAILED ACTION
CLAIMS 1-10 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-2 and 4-10:
 “a controller … obtains rated information”; and
Claim(s) 1-10:
 “a plurality of adapters … adjust the output utilization rate of the adapters”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);
or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8
 recites the limitation “and the control circuit is configured to convert the second format data ….” Emphasis added. There is insufficient antecedent basis for this limitation in the claim.
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will substitute the following language: “and the control circuit is configured to convert a second format data ….”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saavedra et al., US 2016/0282892 Al, (“Saavedra”) in view of Lathrop et al., US 2011/0077878 Al, (“Lathrop”).
Regarding Claim 1,
 Saavedra teaches a power allocating system, comprising: (Fig. 1, element 100) 
a plurality of adapters, (Fig. 1, elements 112)…; and
 an electronic device, comprising: (Fig. 1, elements 120, 118 collectively) 
a controller, electrically connected with the … adapters, (Fig. 1, element 120) 
wherein the controller obtains rated information and current output information from each of the [adapters] ([0023] “the power control module 120 determines the rated capacity of each of the power supplies 112-1, 112-2, 112-3, ..., 112-N. For example, in some implementations, the rated capacity is determined by querying a power supply or receiving capacity information during a startup or initiation procedure when a power supply is initially installed … the power supplies 112-1, 112-2, 112-3, ... , 112-N also convey load demand values by transmitting respective demand signals 126 to the power control module 120 … represents the current draw and/or load factor (i.e., percentage of maximum load) currently supported by the power supply.” Emphasis added.) to calculate an output utilization rate of each of the adapters, ([0023] “The power control module 120 monitors overall load power demand by receiving the respective demand signals 126. With this information the power control module 120 determines if there is any change in overall load power demand relative to active power supply capacity.” Emphasis added. a utilization rate giving the claim the BRI) and the controller transmits at least one adjusting signal to at least one of the [adapters] according to the output utilization rates to adjust the output utilization rate of the adapters. ([0023] “If there is substantial change (e.g., in breach of a threshold), the power control module 120, will activate or de-activate (place into standby mode) one or more of the power supplies 112-1, 112-2, 112-3, ... , 112-N.” 
See also [0026] – [0027] “the power control module 120 to vary the load factors at which different power supplies operate, and thus to control the relative amount of current or power provided by each of the power supplies 112-1, 112-2, 112-3, ... , 112-N….”)  
Saavedra does not teach each of the adapters includes a processor (also substituted with the term [adapter(s)] above for clarity). Saavedra goes on to teach that the power supplies are configured to transmit information to the power controller as needed. (Saavedra [0023]) 
Lathrop teaches each of the adapters includes a processor (also substituted with the term [adapter(s)] above for clarity). (Fig. 5, elements 500 and 516).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lathrop with the teaching of Saavedra as both references are directed to controlling power in computing systems. Moreover, Lathrop carries out Saavedra’s teaching of a power supply which communicates performance and configuration indicators to a power controller (Saavedra [0023]) by teaching a “smart power supply” which communicates power 
Regarding Claim 2,
 Saavedra teaches wherein the controller transmits at least one adjusting signal to at least one of the processors according to the output utilization rate to adjust the output utilization rate of the adapters to be equal. ([0028] “in some implementations, the power control module 120 can operate the power supplies so that all four power supplies are active but do not operate at more than 50% load factor.” Emphasis added.) 
Regarding Claim 3,
 Saavedra teaches wherein the adapters include a first adapter with a first output utilization rate and a second adapter with a second output utilization rate, ([0027] “the power control module 120 to vary the load factors at which different power supplies operate, and thus to control the relative amount of current or power provided by each of the power supplies 112-1, 112-2, 112-3, ... , 112-N.” i.e. each power adapter runs at its own rate – a first rate and a second rate giving the claim the BRI – based on the load requirements.) 
wherein when the first output utilization rate is greater than the second output utilization rate, at least one of the processors decreases the first output utilization rate or increases the second output utilization rate.  ([0023] “The power control module 120 monitors overall load power demand by receiving the respective demand signals 126. With this information the power control module 120 determines if there is any change in overall load power demand relative to active power supply capacity. If there is substantial change (e.g., in breach of a threshold), the power control module 120, will activate or de-activate (place into standby mode) one or more of the power supplies 112-1, 112-2, 112-3, ... , 112-N. In other words, the power control module 120 evaluates the magnitude of a change in order to determine whether or not a change to the number of power supplies operating in active mode” Emphasis added. i.e. when the first power adapter is providing current and the second power adapter is in standby mode – first utilization is greater than the second utilization – then a load change may require the second power adapter to activate – increase output giving the claim the BRI --.) 
Regarding Claim 4,
 Saavedra teaches wherein the controller is configured to calculate target output information of each of the adapters according to demand information of the electronic device ([0022] “The power control module 120 receives feedback on load power demand and, generally, controls the power supplies 112-1, 112-2, 112-3, ..., 112-N based on changes in load power demand relative to active power supply capacity.” Emphasis added. See also [0029]) 
and the rated information of the adapters, and the current output information of at least one of the adapters is adjusted by the processors based on the target output information([0023] “the power control module 120 determines the rated capacity of each of the power supplies 112-1, 112-2, 112-3, ... , 112-N. For example, in some implementations, the rated capacity is determined by querying a power supply or receiving capacity information during a startup or initiation procedure when a power supply is initially installed … the power supplies 112-1, 112-2, 112-3, ... , 112-N also convey load demand values by transmitting respective demand signals 126 to the power control module 120 … represents the current draw and/or load factor (i.e., percentage of maximum load) currently supported by the power supply.” Emphasis added. See also [0024] and [0027])
Claim(s) 5-7 and 9-10
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1-4. Specifically:
Claim(s) 5 and 9 correspond(s) to claim(s) 1;	
Claim(s) 6 correspond(s) to claim(s) 3; and
Claim(s) 7 and 10 correspond(s) to claim(s) 2 and 4; 
Therefore claim(s) 5-7 and 9-10 is/are rejected under the same reasoning set forth above over Saavedra in view of Lathrop.
Regarding Claim 8,
 Saavedra teaches wherein the controller includes a control circuit ([0046] “serial control bus 122.”) and a calculating circuit, ([0047] “a software component 7 46. In some implementations, such as a software application executed by a central processing unit which primarily handles other data processing tasks” Emphasis added.) 
The software component 7 46 receives information about load power consumption directly from the loads 114-1, 114-2, 114-3, ... , 114-M over the serial control bus 122. The software component 746 also receives capacity and efficiency information from the power supplies 112-1, 112-2, 112-3, .. . , 112-N over the serial control bus 122.” Emphasis added. i.e. the processor operates on data in software – a first format giving the claim the BRI – ) and the control circuit is configured to convert the second format data received from the adapters into the first format data and provide the first format data to the calculating circuit. ([0019] “the power control module 20 is coupled to each power supply 112-1, 112-2, 112-3, ... , 112-Nvia a two wire serial control bus 122. The power control module 120 and power supplies 112-1, 112-2, 112-3, ... , 112-N communicate with one another via a communications protocol that enables the components to communicate logical control signals or commands to one another. In some implementations, a single wire control line is used ….” Emphasis added.
i.e. serial communication data – data of a second format giving the claim the BRI – is converted into data usable by the processor/software. )   

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaikh et al., US 2018/0059754 Al, (“Skaikh”), for its teaching of a multi-power supply power control technique;
Yuasa, US 2016/0239079 Al, (“Yuasa”) for its teaching of balancing power demand among multiple power supplies;
Janakiraman et al., US 7,269,751 B2, 
Siegler et al., US 2015/0372538 Al, for its teaching of concurrently power a load using multiple power sources; and
KUAN, US 2014/0359331 Al, for its teaching of power control in a computer rack comprising multiple power supply units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187